UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2013 Aurora Horizons Fund Class A AHFAX Class C AHFCX Class Y AHFYX Investment Adviser Aurora Investment Management L.L.C. 300 North LaSalle Street, 52nd Floor Chicago, Illinois60654 Phone: 1-800-443-2862 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 4 INVESTMENT HIGHLIGHTS 6 CONSOLIDATED SCHEDULE OF INVESTMENTS 8 CONSOLIDATED SCHEDULE OF SECURITIES SOLD SHORT 23 CONSOLIDATED SCHEDULE OF OPTIONS WRITTEN 27 CONSOLIDATED SCHEDULE OF OPEN FUTURES CONTRACTS 37 CONSOLIDATED SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 39 CONSOLIDATED SCHEDULES OF TOTAL RETURN AND CREDIT DEFAULT SWAPS 41 CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES 42 CONSOLIDATED STATEMENT OF OPERATIONS 44 CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS 45 CONSOLIDATED FINANCIAL HIGHLIGHTS 46 CONSOLIDATED NOTES TO FINANCIAL STATEMENTS 49 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 65 NOTICE OF PRIVACY POLICY & PRACTICES 72 ADDITIONAL INFORMATION 73 Dear Shareholder, Thank you for your investment in Aurora Horizons Fund.Following is the semi-annual report for the period ended August 31, 2013. Over the five-plus months since the Fund’s inception (and the period covered by this report), global investors have been positive about growth prospects in the U.S., but less so for the rest of the world, particularly in the emerging markets, where equity prices diverged from developed markets.As long-term interest rates rose during the period, the commitment by the U.S. Federal Reserve to keep short-term rates low, coupled with generally improving company fundamentals, provided a positive backdrop for U.S. equity markets and a more challenging one for fixed income securities.During this period, correlations1 among securities declined, creating a more favorable environment for our sub-advisers to pursue positive returns through their long and short investment strategies. We believe that each of the Fund’s sub-advisers, by employing deep fundamental research, prudent risk management, and dynamic exposure management, should help the Fund to meet its objective of preserving capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets. While the investment environment is generally favorable, global equity markets may exhibit episodic bursts of volatility as a litany of potential concerns remain.These concerns include an emerging market funding crunch, a rise in real yields, diminished expectations about the size and staying power of monetary stimulus, ongoing fiscal issues in Europe, and the slowdown in China.To that end, Aurora Investment Management, the Fund’s adviser, remains focused on identifying, vetting, and engaging talented sub-advisers whose dynamic and thoughtful approach to portfolio management allows them to seek profits from the ever-changing investing environment. The Fund’s turnover during the period covered by this letter was approximately 120%, a level that reflects the active trading strategies pursued by the Fund’s sub-advisers.Given that the Fund’s sub-advisers employ flexible investment strategies, this level of turnover is in line with our expectations, and indicative of the dynamic nature of the portfolio. On the following pages of this report please find specific details of Aurora Horizons Fund’s investment performance.If you have any questions regarding your investment in the Fund, please contact your financial advisor.We also encourage you to visit the Fund’s website at www.AuroraHorizons.com for more information, including daily prices and monthly performance data. We value your investment in Aurora Horizons Fund and thank you for the opportunity to assist you and your financial advisor in achieving your financial goals. Scott C. Schweighauser President, Aurora Investment Management L.L.C. Portfolio Manager, Aurora Horizons Fund 1 Correlation refers to a statistical measure of how two securities move in relation to each other. 3 AURORA HORIZONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management, distribution fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period since inception (3/27/2013 – 8/31/2013). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses.If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.75% when you invest.Class A shares are also subject to a contingent deferred sales charge for purchases of $1,000,000 or more that are redeemed within eighteen months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemedwithin twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line 4 AURORA HORIZONS FUND Expense Example (Continued) (Unaudited) of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value March 27, 2013 – March 27, 2013 August 31, 2013 August 31, 2013* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class A shares annualized expense ratio of 3.09%, multiplied by the average account value over the period, multiplied by 157/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $11.58. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $11.67. Class C Expenses Paid Beginning Ending During Period Account Value Account Value March 27, 2013 – March 27, 2013 August 31, 2013 August 31, 2013* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class C shares annualized expense ratio of 3.84%, multiplied by the average account value over the period, multiplied by 157/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $15.04. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $15.15. Class Y Expenses Paid Beginning Ending During Period Account Value Account Value March 27, 2013 – March 27, 2013 August 31, 2013 August 31, 2013* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class Y shares annualized expense ratio of 2.84%, multiplied by the average account value over the period, multiplied by 157/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $10.82. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $10.90. 5 AURORA HORIZONS FUND Investment Highlights (Unaudited) The Fund seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of experienced sub-advisers (each, a “Sub-Adviser”) who implement a number of different alternative investment strategies and invest in a variety of markets.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The identity and number of Sub-Advisers and the Adviser’s allocation of Fund assets among them will change over time.The allocation of portfolio holdings as of August 31, 2013 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). Continued 6 AURORA HORIZONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2013 Since Inception (3/27/13) Aurora Horizons Fund Class A (with sales charge) )% Class A (without sales charge) )% Class C (with sales charge) )% Class C (without sales charge) )% Class Y )% S&P 500 Total Return Index % Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-443-2862. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The performance for Class C shares does not reflect any sales charges. The graph does not reflect any future performance. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $100,000 Investment(1) The minimum investment for Class A and Class C is $2,500. Inception Date 7 AURORA HORIZONS FUND Consolidated Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% Aerospace & Defense – 0.93% Boeing Co. (e)(g) $ Zodiac Aerospace (a) Air Freight & Logistics – 0.54% Expeditors International of Washington, Inc. FedEx Corp. (g) United Parcel Service, Inc. (g) Airlines – 0.01% Delta Air Lines, Inc. Auto Components – 0.07% Lear Corp. Automobiles – 0.62% Ford Motor Co. (g) General Motors Co. (b)(g) Beverages – 0.50% Beam, Inc. Biotechnology – 0.79% Alexion Pharmaceuticals, Inc. (b) Elan PLC (a)(b) Building Products – 0.23% Fortune Brands Home & Security, Inc. Capital Markets – 1.45% Bank New York Mellon Corp. Franklin Resources, Inc. GAM Holding AG (a) Goldman Sachs Group, Inc. (g) Invesco Ltd. (a) The accompanying notes are an integral part of these financial statements. 8 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Chemicals – 1.15% Air Water, Inc. (a) $ Koninklijke DSM NV (a) LyondellBasell Industries NV (a) Commercial Banks – 0.93% CIT Group, Inc. (b) Danske Bank A/S (a)(b) Wells Fargo & Co. (g) Commercial Services & Supplies – 1.29% ADT Corp. Secom Co. Ltd. (a) Serco Group PLC (a) Tyco International Ltd. (a) Computers & Peripherals – 0.50% Apple, Inc. SanDisk Corp. Western Digital Corp. Construction & Engineering – 0.29% Quanta Services, Inc. (b)(e) Consumer Finance – 0.64% American Express Co. (e)(g) Capital One Financial Corp. (g) SLM Corp. Containers & Packaging – 0.02% Rock Tenn Co. Diversified Consumer Services – 0.05% Weight Watchers International, Inc. (g) The accompanying notes are an integral part of these financial statements. 9 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Diversified Financial Services – 1.26% ASX Ltd. (a) $ Bank Of America Corporation (g) JPMorgan Chase & Co. (g) Leucadia National Corp. Diversified Telecommunication Services – 0.41% Deutsche Telekom AG (a) Singapore Telecommunications Ltd. (a) Electric Utilities – 0.40% Endesa SA (a)(b) Entergy Corp. Electrical Equipment – 0.56% Eaton Corp PLC (a)(e) Electronic Equipment, Instruments & Components – 0.01% Corning, Inc. Energy Equipment & Services – 1.02% Ensco PLC (a) John Wood Group PLC (a) Subsea 7 SA (a) Weatherford International Ltd. (a)(b) Financial Services Company – 0.30% Far East Horizon Ltd. (a) Food & Staples Retailing – 1.86% CVS Caremark Corp. (e)(g) Kroger Co. Sysco Corp. Walgreen Co. (g) Wal-mart Stores, Inc. (e)(g) The accompanying notes are an integral part of these financial statements. 10 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Food Products – 1.72% Aryzta AG (a) $ Bunge Ltd. (a) Kerry Group PLC (a) Mondelez International, Inc. (g) Nutreco NV (a) Tyson Foods, Inc. Gas Utilities – 0.08% ONEOK, Inc. Health Care Equipment & Supplies – 1.09% Abbott Laboratories Smith & Nephew PLC (a) Becton Dickinson & Co. (e)(g) BioMerieux (a) Health Care Providers & Services – 0.89% Aetna, Inc. Cardinal Health, Inc. Fresenius SE & KGaA (a) HCA Holdings, Inc. McKesson Corp. Sonic Healthcare Ltd. (a) Hotels, Restaurants & Leisure – 0.33% Compass Group PLC (a) Household Durables – 0.11% Sony Corp. (a) Whirlpool Corp. Industrial Conglomerates – 0.63% DCC PLC (a) First Pacific Co. Ltd. (a) The accompanying notes are an integral part of these financial statements. 11 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Insurance – 1.45% Aflac, Inc. $ American International Group, Inc. Berkshire Hathaway, Inc. (b)(g) Everest Re Group Ltd. (a)(e) Hartford Financial Services Group, Inc. Metlife, Inc. (g) Unum Group Internet & Catalog Retail – 0.25% Amazon.com, Inc. (b)(g) Internet Software & Services – 2.46% Equinix, Inc. (b) Google, Inc. (b)(e)(g) LinkedIn Corp. (b) Open Text Corp. (a) Yahoo, Inc. (b) IT Services – 2.14% Accenture PLC (a)(e)(g) International Business Machines Corp. Mastercard, Inc. (e)(g) Nomura Research Institute Ltd. (a) Visa, Inc. (g) Machinery – 0.49% AGCO Corp. Ingersoll-Rand PLC (a) Trinity Industries, Inc. Media – 5.46% Comcast Corp. DIRECTV (b) Discovery Communications, Inc. (b) DISH Network Corp. (e) Liberty Global PLC – Series C (a)(b) The accompanying notes are an integral part of these financial statements. 12 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Media – 5.46% (Continued) Liberty Global PLC – Series A (a)(b) $ Liberty Media Corp. (b) News Corp. (b) Reed Elsevier NV (a) Sirius XM Radio, Inc. Time Warner Cable, Inc. (g) Twenty-First Century Fox, Inc. (e) Walt Disney Co. (g) Multiline Retail – 1.00% Kohl’s Corp. Macy’s, Inc. Target Corp. (g) Multi-Utilities – 0.09% Dominion Resources, Inc. Office Electronics – 0.01% Xerox Corp. Oil, Gas & Consumable Fuels – 1.67% Devon Energy Corp. (g) EOG Resources, Inc. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Phillips 66 (e) Rentech, Inc. Royal Dutch Shell PLC (a) Spectra Energy Corp. Tesoro Corp. Paper & Forest Products – 0.02% International Paper Co. The accompanying notes are an integral part of these financial statements. 13 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Pharmaceuticals – 0.61% Actavis, Inc. (b) $ Eli Lilly & Co. (g) Johnson & Johnson (g) Professional Services – 0.62% Robert Half International, Inc. Teleperformance (a) Real Estate Management & Development – 0.28% CBRE Group, Inc. (b) Road & Rail – 1.36% Canadian Pacific Railway Ltd. (a) Hertz Global Holdings, Inc. (b) Union Pacific Corp. (g) Semiconductors & Semiconductor Equipment – 0.93% ASML Holding NV (a)(e) Avago Technologies Ltd. (a) Software – 1.01% Activision Blizzard, Inc. Adobe Systems, Inc. (b) Microsoft Corp. (g) Symantec Corp. Workday, Inc. (b) Specialty Retail – 1.34% Bed Bath & Beyond, Inc. (b)(g) Best Buy Co., Inc. CarMax, Inc. (b)(g) Foot Locker, Inc. Home Depot, Inc. (g) Lowe’s Companies, Inc. (g) The accompanying notes are an integral part of these financial statements. 14 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 43.37% (Continued) Textiles, Apparel & Luxury Goods – 0.52% Coach, Inc. $ Tiffany & Co. Trading Companies & Distributors – 0.34% WW Grainger, Inc. Transportation Infrastructure – 0.33% SATS Ltd. (a) Wireless Telecommunication Services – 0.31% Sprint Corp. (b) Vodafone Group PLC (a) TOTAL COMMON STOCKS (Cost $59,837,541) Principal Amount ASSET BACKED SECURITIES – 0.18% American Airlines 2011-1 Class B Pass Through Trust 7.000%, 07/31/2019 $ TOTAL ASSET BACKED SECURITIES (Cost $266,829) CORPORATE BONDS – 6.92% Chemicals – 0.38% Hexion US Finance Corp. 6.625%, 04/15/2020 Phibro Animal Health Corp. 9.250%, 07/01/2018 Commercial Banks – 0.65% Washington Mutual Bank 0.000%, 11/06/2009 (f) Fifth Third Capital Trust IV 6.500%, 04/01/2067 (c) The accompanying notes are an integral part of these financial statements. 15 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 6.92% (Continued) Commercial Services & Supplies – 0.24% ADT Corp. 2.250%, 07/15/2017 $ $ Communications Equipment – 0.65% Avaya, Inc. 7.000%, 04/01/2019 Containers & Packaging – 0.19% Rock Tenn Co. 4.900%, 03/01/2022 Distributors – 0.24% HD Supply, Inc. 11.500%, 07/15/2020 Diversified Financial Services – 0.18% Glencore Funding LLC 4.125%, 05/30/2023 Energy Equipment & Services – 0.08% Halliburton Co. 4.750%, 08/01/2043 Food Products – 0.15% Campbell Soup Co. 3.800%, 08/02/2042 Health Care Providers & Services – 0.64% Cardinal Health, Inc. 3.200%, 03/15/2023 Davita Healthcare Partners, Inc. 5.750%, 08/15/2022 Wellpoint, Inc. 4.650%, 01/15/2043 Household Durables – 0.31% K Hovnanian Enterprises, Inc. 7.500%, 05/15/2016 The accompanying notes are an integral part of these financial statements. 16 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 6.92% (Continued) Insurance – 0.18% Trinity Acquisition PLC 4.625%, 08/15/2023 (a) $ $ 6.125%, 08/15/2043 (a) Media – 0.32% NAI Entertainment Holdings 5.000%, 08/01/2018 Viacom, Inc. 5.850%, 09/01/2043 Metals & Mining – 0.17% Rio Tinto Finance USA PLC 4.125%, 08/21/2042 (a) Multiline Retail – 0.04% Macys Retail Holdings, Inc. 2.875%, 02/15/2023 Multi-Utilities – 0.25% Puget Energy, Inc. 5.625%, 07/15/2022 Oil, Gas & Consumable Fuels – 1.54% Enterprise Products Operating LLC 8.375%, 08/01/2066 (c) Petrohawk Energy Corp. 10.500%, 08/01/2014 Plains Exploration & Production Co. 6.500%, 11/15/2020 Quicksilver Resources, Inc. 9.125%, 08/15/2019 Pulp, Paper, and Paperboard Mills – 0.20% Westvaco Corp. 8.200%, 01/15/2030 7.950%, 02/15/2031 The accompanying notes are an integral part of these financial statements. 17 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 6.92% (Continued) Real Estate Investment Trusts (REITs) – 0.11% American Tower Corp. 3.500%, 01/31/2023 $ $ Software – 0.40% Interface Security Systems Holdings, Inc. 9.250%, 01/15/2018 TOTAL CORPORATE BONDS (Cost $10,055,659) MUNICIPAL BONDS – 0.50% California – 0.06% City of Fresno, CA Airport Revenue 4.750%, 07/01/2027 Clovis Unified School District 5.250%, 08/01/2032 West Hollywood Public Financing Authority 5.000%, 04/01/2038 5.125%, 04/01/2043 Colorado – 0.01% Bowles Metropolitan District 3.250%, 12/01/2022 3.500%, 12/01/2023 Florida – 0.14% City of Deltona, FL Utility System Revenue 4.000%, 10/01/2025 4.125%, 10/01/2026 5.125%, 10/01/2039 Florida Hurricane Catastrophe Fund Finance Corp. 2.995%, 07/01/2020 Massachusetts – 0.02% University of Massachusetts Building Authority 4.300%, 05/01/2038 The accompanying notes are an integral part of these financial statements. 18 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 0.50% (Continued) Michigan – 0.01% Lakeshore Public Schools 3.000%, 05/01/2025 $ $ 4.000%, 05/01/2038 New York – 0.03% Port Authority of New York & New Jersey 3.250%, 07/15/2033 3.500%, 07/15/2038 Ohio – 0.05% County of Hamilton, Ohio Sewer System Revenue 5.000%, 12/01/2038 Ohio Higher Educational Facility Commission 4.500%, 10/01/2032 Pennsylvania – 0.09% Lehigh County Authority 5.000%, 12/01/2043 Millcreek Township School District 3.125%, 09/15/2022 Texas – 0.09% Alliance Airport Authority 5.750%, 12/01/2029 Texas Transportation Commission 5.000%, 08/15/2041 TOTAL MUNICIPAL BONDS (Cost $751,359) US GOVERNMENT NOTE/BOND – 0.18% United States Treasury Bond 2.875%, 05/15/2043 United States Treasury Note 2.500%, 08/15/2023 TOTAL US GOVERNMENT NOTE/BOND (Cost $257,347) The accompanying notes are an integral part of these financial statements. 19 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Principal Amount Value BANK LOANS – 10.49% Alcatel-Lucent 5.750%, 01/24/2019 $ $ Armstrong World Industries, Inc. 3.500%, 03/15/2020 BMC Software, Inc. 0.000%, 05/22/2020 Carestream Health, Inc. 5.000%, 05/20/2019 Centaur Gaming 5.250%, 02/15/2019 iStar Financial, Inc. 4.500%, 10/11/2017 JC Penney 6.000%, 05/21/2018 Kindred Healthcare 4.250%, 06/01/2018 Merrill Communications 7.250%, 02/15/2018 Sorenson Communications, Inc. 9.500%, 09/07/2014 Spectrum Brands 4.570%, 11/06/2019 Springer Science 4.000%, 07/23/2020 Sungard Data Systems, Inc. 4.500%, 01/31/2020 Travelport, LLC 6.250%, 06/21/2019 Walter Investments 5.750%, 11/15/2017 Warner Music 3.750%, 07/01/2020 TOTAL BANK LOANS (Cost $14,944,672) Contracts PURCHASED OPTIONS – 1.48% Call Options – 1.03% Accenture PLC Expiration: January 2015, Exercise Price $55.00 3 Bank Of New York Mellon Corp. Expiration: January 2014, Exercise Price $20.00 36 The accompanying notes are an integral part of these financial statements. 20 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Contracts Value PURCHASED OPTIONS – 1.48% (Continued) Call Options – 1.03% (Continued) Bed Bath & Beyond, Inc. Expiration: January 2014, Exercise Price $45.00 39 $ Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $75.00 46 Boeing Co. Expiration: January 2014, Exercise Price $60.00 15 Coca-Cola Co. Expiration: January 2014, Exercise Price $30.00 71 General Motors Co. Expiration: January 2015, Exercise Price $20.00 iShares EURO STOXX Banks Index Expiration: September 2013, Exercise Price $130.00 (a) 38 Johnson & Johnson Expiration: January 2015, Exercise Price $55.00 86 Lowe’s Companies, Inc. Expiration: January 2014, Exercise Price $25.00 37 Potash Corp. of Saskatchewan, Inc. Expiration: January 2014, Exercise Price $32.00 Target Corp. Expiration: January 2015, Exercise Price $45.00 10 United Parcel Service, Inc. Expiration: January 2015, Exercise Price $60.00 5 Visa, Inc. Expiration: September 2013, Exercise Price $175.00 8 Expiration: September 2013, Exercise Price $180.00 12 Walgreen Co. Expiration: January 2014, Exercise Price $25.00 45 Wal-mart Stores, Inc. Expiration: January 2015, Exercise Price $55.00 52 Walt Disney Co. Expiration: January 2015, Exercise Price $35.00 26 Wells Fargo & Co. Expiration: January 2015, Exercise Price $25.00 Put Options – 0.45% Chesapeake Energy Corp. Expiration: January 2014, Exercise Price $15.00 Intel Corp. Expiration: September 2013, Exercise Price $25.00 The accompanying notes are an integral part of these financial statements. 21 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2013 (Unaudited) Contracts Value PURCHASED OPTIONS – 1.48% (Continued) Put Options – 0.45% (Continued) International Business Machines Corp. Expiration: September 2013, Exercise Price $205.00 19 $ Newmont Mining Corp. Expiration: January 2014, Exercise Price $20.00 15 SPDR S&P rust Expiration: January 2014, Exercise Price $95.00 Expiration: January 2014, Exercise Price $147.00 Expiration: January 2014, Exercise Price $162.00 TOTAL PURCHASED OPTIONS (Cost $2,197,811) Shares SHORT-TERM INVESTMENTS – 37.35% Money Market Funds – 37.35% Fidelity Institutional Money Market Portfolio, 0.047% (c)(d)(e) First American Prime Obligations Fund, 0.016% (c)(d)(e) STIT – Liquid Assets Portfolio, 0.080% (c)(d)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $53,052,164) Total Investments (Cost $141,363,382) – 100.47% Liabilities in Excess of Other Assets – (0.47)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security. The rate shown is as of August 31, 2013. (d) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. See Note 1 in the Consolidated Notes to Financial Statements. (e) All or a portion of this security is pledged as collateral for written options with an aggregate fair value of $13,429,800. (f) Represents a security in default. (g) All or a portion of this security may be subject to call options written. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 22 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short August 31, 2013 (Unaudited) Shares Value COMMON STOCKS Aerospace & Defense KEYW Holding Corp. ) $ ) Northrop Grumman Corp. ) ) ) Air Freight & Logistics FedEx Corp. ) ) Biotechnology Ariad Pharmaceuticals, Inc. ) ) Cepheid, Inc. ) ) Exact Sciences Corp. ) ) Sangamo Biosciences, Inc. ) ) ) Building Products Trex Co., Inc. ) ) Capital Markets WisdomTree Investments, Inc. ) ) Chemicals Dow Chemical Co. ) ) Commercial Services & Supplies ADT Corp. ) ) Communications Equipment Motorola Solutions, Inc. ) ) Computers & Peripherals Silicon Graphics International Corp. ) ) Diversified Consumer Services K12, Inc. ) ) Diversified Telecommunication Services 8x8, Inc. ) ) AT&T, Inc. ) ) ) Electrical Equipment Encore Wire Corp. ) ) The accompanying notes are an integral part of these financial statements. 23 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Electronic Equipment, Instruments & Components Universal Display Corp. ) $ ) Energy Equipment & Services FMC Technologies, Inc. ) ) Food Products Boulder Brands, Inc. ) ) McCormick & Co, Inc. ) ) ) Health Care Equipment & Supplies ABIOMED, Inc. ) ) MAKO Surgical Corp. ) ) Novadaq Technologies, Inc. (a) ) ) TearLab Corp. ) ) Zeltiq Aesthetics, Inc. ) ) ) Health Care Providers & Services Bio-Reference Labs, Inc. ) ) Health Care Technology athenahealth, Inc. ) ) HealthStream, Inc. ) ) ) Hotels, Restaurants & Leisure Royal Caribbean Cruises Ltd. (a) ) ) Ruby Tuesday, Inc. ) ) ) Household Durables iRobot Corp. ) ) PulteGroup, Inc. ) ) Toll Brothers, Inc. ) ) ) Insurance Amtrust Financial Services, Inc. ) ) The accompanying notes are an integral part of these financial statements. 24 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Internet & Catalog Retail Amazon.com, Inc. ) $ ) Internet Software & Services Active Network, Inc. ) ) Angie’s List, Inc. ) ) Demandware, Inc. ) ) eBay, Inc. ) ) Stamps.com, Inc. ) ) Trulia, Inc. ) ) ) Leisure Equipment & Products LeapFrog Enterprises, Inc. ) ) Machinery Caterpillar, Inc. ) ) Deere & Co. ) ) ) Media DIRECTV ) ) Discovery Communications, Inc. ) ) ReachLocal, Inc. ) ) ) Multiline Retail Target Corp. ) ) Office Electronics Zebra Technologies Corp. ) ) Personal Products Elizabeth Arden, Inc. ) ) Pharmaceuticals AVANIR Pharmaceuticals, Inc. ) ) Semiconductors & Semiconductor Equipment Power Integrations, Inc. ) ) Software Rosetta Stone, Inc. ) ) The accompanying notes are an integral part of these financial statements. 25 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2013 (Unaudited) Shares Value COMMON STOCKS (Continued) Software (Continued) SAP AG (a) ) $ ) Tangoe, Inc. ) ) ) Specialty Retail Ulta Salon Cosmetics & Fragrance, Inc. ) ) Textiles, Apparel & Luxury Goods Lululemon Athletica, Inc. ) ) Trading Companies & Distributors Fastenal Co. ) ) TOTAL COMMON STOCKS (Proceeds $9,974,921) ) EXCHANGE-TRADED FUNDS SPDR S&P rust ) ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,019,265) ) Principal Amount CORPORATE BONDS Oil, Gas & Consumable Fuels Enbridge Energy Partners LP 4.200%, 09/15/2021 $ ) ) Energy Transfer Partners LP 5.150%, 02/01/2043 ) ) Enterprise Products Operating LLC 5.250%, 01/31/2020 ) ) TOTAL CORPORATE BONDS (Proceeds $369,579) ) US GOVERNMENT NOTE/BOND United States Treasury Bond 2.875%, 05/15/2043 ) ) United States Treasury Note 2.000%, 07/31/2020 ) ) 2.500%, 08/15/2023 ) ) TOTAL US GOVERNMENT NOTE/BOND (Proceeds $2,263,925) ) TOTAL SECURITIES SOLD SHORT (Proceeds $13,627,690) $ ) (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 26 AURORA HORIZONS FUND Consolidated Schedule of Options Written August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: January 2014, Exercise Price $110.00 (6 ) $ ) Allstate Corp. Expiration: January 2014, Exercise Price $50.00 (3 ) ) Altria Group, Inc. Expiration: January 2014, Exercise Price $40.00 ) ) Amazon.com, Inc. Expiration: January 2014, Exercise Price $295.00 (2 ) ) Expiration: January 2014, Exercise Price $310.00 (2 ) ) American Electric Power Co., Inc. Expiration: January 2014, Exercise Price $50.00 (3 ) ) American Express Co. Expiration: January 2014, Exercise Price $70.00 ) ) Amgen, Inc. Expiration: January 2014, Exercise Price $100.00 (7 ) ) Anadarko Petroleum Corp. Expiration: January 2014, Exercise Price $90.00 (5 ) ) Apache Corp. Expiration: January 2014, Exercise Price $90.00 (2 ) ) AT&T, Inc. Expiration: January 2014, Exercise Price $40.00 ) ) Baker Hughes, Inc. Expiration: January 2014, Exercise Price $50.00 (3 ) ) Bank Of America Corp. Expiration: January 2014, Exercise Price $15.00 ) ) Bank Of New York Mellon Corp. Expiration: January 2014, Exercise Price $32.00 ) ) Baxter International, Inc. Expiration: January 2014, Exercise Price $80.00 (5 ) ) Becton Dickinson & Co. Expiration: December 2013, Exercise Price $95.00 ) ) Berkshire Hathaway, Inc. Expiration: January 2014, Exercise Price $110.00 ) ) Boeing Co. Expiration: January 2014, Exercise Price $85.00 (7 ) ) Bristol-Myers Squibb Co. Expiration: January 2014, Exercise Price $40.00 ) ) Capital One Financial Corp. Expiration: January 2014, Exercise Price $70.00 ) ) CarMax, Inc. Expiration: October 2013, Exercise Price $48.00 ) ) Expiration: January 2014, Exercise Price $50.00 ) ) The accompanying notes are an integral part of these financial statements. 27 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Chevron Corp. Expiration: January 2014, Exercise Price $130.00 ) $ ) Chipotle Mexican Grill, Inc. Expiration: January 2014, Exercise Price $330.00 (1 ) ) Cintas Corp. Expiration: January 2014, Exercise Price $50.00 ) ) Cisco Systems, Inc. Expiration: January 2014, Exercise Price $25.00 ) ) Citigroup, Inc. Expiration: January 2014, Exercise Price $50.00 ) ) Coca-Cola Co. Expiration: January 2014, Exercise Price $42.50 ) ) Cognizant Technology Solutions Corp. Expiration: January 2014, Exercise Price $85.00 (3 ) ) Colgate-Palmolive Co. Expiration: January 2014, Exercise Price $62.50 (6 ) ) Comcast Corp. Expiration: January 2014, Exercise Price $45.00 ) ) ConocoPhillips Expiration: January 2014, Exercise Price $65.00 ) ) Costco Wholesale Corp. Expiration: January 2014, Exercise Price $115.00 (3 ) ) Cummins, Inc. Expiration: January 2014, Exercise Price $125.00 (7 ) ) CVS Caremark Corp. Expiration: January 2014, Exercise Price $60.00 ) ) Devon Energy Corp. Expiration: January 2014, Exercise Price $60.00 (3 ) ) Dow Chemical Co. Expiration: January 2014, Exercise Price $40.00 ) ) eBay, Inc. Expiration: January 2014, Exercise Price $60.00 ) ) EI du Pont de Nemours & Co. Expiration: January 2014, Exercise Price $55.00 ) ) Eli Lilly & Co. Expiration: January 2014, Exercise Price $60.00 ) ) EMC Corp. Expiration: January 2014, Exercise Price $30.00 ) ) Emerson Electric Co. Expiration: January 2014, Exercise Price $65.00 (7 ) ) Exelon Corp. Expiration: January 2014, Exercise Price $35.00 (9 ) ) The accompanying notes are an integral part of these financial statements. 28 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Fastenal Co. Expiration: January 2014, Exercise Price $54.50 ) $ ) FedEx Corp. Expiration: January 2014, Exercise Price $115.00 (2 ) ) Ford Motor Co. Expiration: January 2014, Exercise Price $15.00 ) ) General Dynamics Corp. Expiration: January 2014, Exercise Price $80.00 (2 ) ) General Electric Co. Expiration: January 2014, Exercise Price $25.00 ) ) Gilead Sciences, Inc. Expiration: January 2014, Exercise Price $45.00 ) ) Goldman Sachs Group, Inc. Expiration: January 2014, Exercise Price $155.00 (9 ) ) Google, Inc. Expiration: January 2014, Exercise Price $850.00 (1 ) ) Halliburton Co. Expiration: January 2014, Exercise Price $40.00 ) ) Hewlett Packard Co. Expiration: January 2014, Exercise Price $20.00 ) ) Home Depot, Inc. Expiration: January 2014, Exercise Price $75.00 ) ) Honeywell International, Inc. Expiration: January 2014, Exercise Price $75.00 (7 ) ) Intel Corp. Expiration: January 2014, Exercise Price $25.00 ) ) International Game Technology Expiration: January 2014, Exercise Price $17.00 ) ) Iron Mountain, Inc. Expiration: January 2014, Exercise Price $37.50 ) ) iShares MSCI Hong Kong ETF Expiration: January 2014, Exercise Price $22.00 ) ) iShares Russell 2000 ETF Expiration: January 2014, Exercise Price $96.00 ) ) Johnson & Johnson Expiration: January 2014, Exercise Price $80.00 ) ) Expiration: January 2014, Exercise Price $87.50 ) ) JPMorgan Chase & Co. Expiration: January 2014, Exercise Price $55.00 ) ) Kinder Morgan Energy Partners LP Expiration: January 2014, Exercise Price $95.00 (3 ) ) The accompanying notes are an integral part of these financial statements. 29 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Lockheed Martin Corp. Expiration: January 2014, Exercise Price $115.00 (5 ) $ ) Lowe’s Companies, Inc. Expiration: January 2014, Exercise Price $40.00 ) ) Mastercard, Inc. Expiration: January 2014, Exercise Price $600.00 (1 ) ) McDonald’s Corp. Expiration: January 2014, Exercise Price $105.00 ) ) Medtronic, Inc. Expiration: January 2014, Exercise Price $50.00 ) ) Merck & Co., Inc. Expiration: January 2014, Exercise Price $50.00 ) ) Metlife, Inc. Expiration: January 2014, Exercise Price $40.00 ) ) Microsoft Corp. Expiration: January 2014, Exercise Price $30.00 ) ) Mohawk Industries, Inc. Expiration: February 2014, Exercise Price $125.00 (1 ) ) Mondelez International, Inc. Expiration: January 2014, Exercise Price $30.00 ) ) Monsanto Co. Expiration: January 2014, Exercise Price $110.00 (6 ) ) Expiration: January 2014, Exercise Price $115.00 (5 ) ) Morgan Stanley Expiration: January 2014, Exercise Price $25.00 ) ) National Oilwell Varco, Inc. Expiration: January 2014, Exercise Price $80.00 (3 ) ) Netflix, Inc. Expiration: January 2014, Exercise Price $110.00 (6 ) ) Nike, Inc. Expiration: January 2014, Exercise Price $60.00 ) ) Norfolk Southern Corp. Expiration: January 2014, Exercise Price $75.00 (2 ) ) Occidental Petroleum Corp. Expiration: January 2014, Exercise Price $95.00 (9 ) ) PepsiCo, Inc. Expiration: January 2014, Exercise Price $80.00 ) ) Pfizer, Inc. Expiration: January 2014, Exercise Price $30.00 ) ) Philip Morris International, Inc. Expiration: January 2014, Exercise Price $100.00 ) ) The accompanying notes are an integral part of these financial statements. 30 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Potash Corp. of Saskatchewan, Inc. Expiration: January 2014, Exercise Price $40.00 ) $ ) Procter & Gamble Co. Expiration: January 2014, Exercise Price $80.00 ) ) Raytheon Co. Expiration: January 2014, Exercise Price $65.00 (2 ) ) Salesforce.com, Inc. Expiration: January 2014, Exercise Price $47.50 (8 ) ) Schlumberger Ltd. Expiration: January 2014, Exercise Price $85.00 ) ) Simon Property Group, Inc. Expiration: January 2014, Exercise Price $185.00 (2 ) ) Southern Co. Expiration: January 2014, Exercise Price $50.00 (9 ) ) Starbucks Corp. Expiration: January 2014, Exercise Price $65.00 (7 ) ) Target Corp. Expiration: January 2014, Exercise Price $70.00 (6 ) ) Texas Instruments, Inc. Expiration: January 2014, Exercise Price $35.00 ) ) Time Warner, Inc. Expiration: January 2014, Exercise Price $55.00 ) ) Twenty-First Century Fox, Inc. Expiration: January 2014, Exercise Price $30.00 ) ) Union Pacific Corp. Expiration: January 2014, Exercise Price $150.00 (3 ) ) United Parcel Service, Inc. Expiration: January 2014, Exercise Price $90.00 ) ) United Technologies Corp. Expiration: January 2014, Exercise Price $100.00 ) ) UnitedHealth Group, Inc. Expiration: January 2014, Exercise Price $60.00 ) ) US Bancorp Expiration: January 2014, Exercise Price $40.00 ) ) USG Corp. Expiration: January 2014, Exercise Price $30.00 (9 ) ) Verizon Communications, Inc. Expiration: January 2014, Exercise Price $50.00 ) ) Visa, Inc. Expiration: January 2014, Exercise Price $180.00 (3 ) ) Expiration: January 2014, Exercise Price $185.00 (5 ) ) The accompanying notes are an integral part of these financial statements. 31 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Walgreen Co. Expiration: January 2014, Exercise Price $45.00 (9 ) $ ) Wal-mart Stores, Inc. Expiration: January 2014, Exercise Price $80.00 ) ) Walt Disney Co. Expiration: January 2014, Exercise Price $57.50 ) ) Expiration: January 2014, Exercise Price $70.00 ) ) Weight Watchers International, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Wells Fargo & Co. Expiration: January 2014, Exercise Price $40.00 ) ) Whole Foods Market, Inc. Expiration: January 2014, Exercise Price $49.00 ) ) Williams Companies, Inc. Expiration: January 2014, Exercise Price $40.00 (6 ) ) Yum! Brands, Inc. Expiration: January 2014, Exercise Price $75.00 (6 ) ) ) PUT OPTIONS 3M Co. Expiration: January 2014, Exercise Price $75.00 (3 ) ) Accenture PLC Expiration: January 2014, Exercise Price $55.00 (3 ) ) Altria Group, Inc. Expiration: January 2014, Exercise Price $25.00 ) ) Amazon.com, Inc. Expiration: January 2014, Exercise Price $215.00 (1 ) ) American Electric Power Co., Inc. Expiration: January 2014, Exercise Price $35.00 (2 ) ) American Express Co. Expiration: January 2014, Exercise Price $50.00 (7 ) ) Amgen, Inc. Expiration: January 2014, Exercise Price $70.00 (5 ) ) Apache Corp. Expiration: January 2014, Exercise Price $65.00 (1 ) ) Apple, Inc. Expiration: January 2014, Exercise Price $415.00 (7 ) ) Expiration: January 2014, Exercise Price $600.00 (3 ) ) AT&T, Inc. Expiration: January 2014, Exercise Price $25.00 ) ) The accompanying notes are an integral part of these financial statements. 32 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value PUT OPTIONS (Continued) Baker Hughes, Inc. Expiration: January 2014, Exercise Price $35.00 (2 ) $ ) Berkshire Hathaway, Inc. Expiration: January 2014, Exercise Price $75.00 ) ) Bristol-Myers Squibb Co. Expiration: January 2014, Exercise Price $28.00 ) ) Capital One Financial Corp. Expiration: January 2014, Exercise Price $50.00 (3 ) ) Caterpillar, Inc. Expiration: January 2014, Exercise Price $75.00 (3 ) ) Chesapeake Energy Corp. Expiration: January 2014, Exercise Price $20.00 ) ) Chevron Corp. Expiration: January 2014, Exercise Price $90.00 ) ) Citigroup, Inc. Expiration: January 2014, Exercise Price $35.00 ) ) Coach, Inc. Expiration: February 2014, Exercise Price $50.00 ) ) Coca-Cola Co. Expiration: January 2014, Exercise Price $30.00 ) ) Expiration: January 2014, Exercise Price $40.00 (5 ) ) Colgate-Palmolive Co. Expiration: January 2014, Exercise Price $42.50 (4 ) ) Comcast Corp. Expiration: January 2014, Exercise Price $30.00 ) ) Costco Wholesale Corp. Expiration: January 2014, Exercise Price $80.50 (2 ) ) CVS Caremark Corp. Expiration: January 2014, Exercise Price $42.00 (9 ) ) Deckers Outdoor Corp. Expiration: January 2014, Exercise Price $40.00 ) ) Deere & Co. Expiration: January 2015, Exercise Price $80.00 (8 ) ) Devon Energy Corp. Expiration: January 2014, Exercise Price $45.00 (2 ) ) DIRECTV Expiration: January 2014, Exercise Price $60.00 (4 ) ) Dow Chemical Co. Expiration: January 2014, Exercise Price $27.00 (9 ) ) eBay, Inc. Expiration: January 2014, Exercise Price $40.00 (9 ) ) The accompanying notes are an integral part of these financial statements. 33 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value PUT OPTIONS (Continued) EI du Pont de Nemours & Co. Expiration: January 2014, Exercise Price $35.00 (6 ) $ ) Eli Lilly & Co. Expiration: January 2014, Exercise Price $45.00 (7 ) ) EMC Corp. Expiration: January 2014, Exercise Price $20.00 ) ) Emerson Electric Co. Expiration: January 2014, Exercise Price $45.00 (5 ) ) Exelon Corp. Expiration: January 2014, Exercise Price $25.00 (5 ) ) Exxon Mobil Corp. Expiration: January 2014, Exercise Price $70.00 ) ) Fair Isaac Corp. Expiration: January 2014, Exercise Price $45.00 ) ) FedEx Corp. Expiration: January 2014, Exercise Price $80.00 (1 ) ) Ford Motor Co. Expiration: January 2014, Exercise Price $10.00 ) ) Freeport-McMoRan Copper & Gold, Inc. Expiration: January 2014, Exercise Price $29.00 (6 ) ) Goldman Sachs Group, Inc. Expiration: January 2014, Exercise Price $110.00 (2 ) ) Halliburton Co. Expiration: January 2014, Exercise Price $30.00 (6 ) ) Honeywell International, Inc. Expiration: January 2014, Exercise Price $55.00 (5 ) ) Intel Corp. Expiration: January 2014, Exercise Price $18.00 ) ) International Business Machines Corp. Expiration: January 2014, Exercise Price $155.00 (9 ) ) Johnson & Johnson Expiration: January 2014, Exercise Price $60.00 ) ) Kohl’s Corp. Expiration: January 2014, Exercise Price $52.50 ) ) Lululemon Athletica, Inc. Expiration: January 2014, Exercise Price $62.50 ) ) McDonald’s Corp. Expiration: January 2014, Exercise Price $90.00 (7 ) ) Medtronic, Inc. Expiration: January 2014, Exercise Price $35.00 (7 ) ) Merck & Co., Inc. Expiration: January 2014, Exercise Price $35.00 ) ) The accompanying notes are an integral part of these financial statements. 34 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value PUT OPTIONS (Continued) Monsanto Co. Expiration: January 2014, Exercise Price $80.00 (2 ) $ ) National Oilwell Varco, Inc. Expiration: January 2014, Exercise Price $55.00 ) ) Nike, Inc. Expiration: January 2014, Exercise Price $40.00 (3 ) ) Norfolk Southern Corp. Expiration: January 2014, Exercise Price $50.00 (1 ) ) Occidental Petroleum Corp. Expiration: January 2014, Exercise Price $65.00 (5 ) ) Oracle Corp. Expiration: January 2014, Exercise Price $28.00 ) ) PepsiCo, Inc. Expiration: January 2014, Exercise Price $55.00 ) ) Pfizer, Inc. Expiration: January 2014, Exercise Price $20.00 ) ) Philip Morris International, Inc. Expiration: January 2014, Exercise Price $70.00 ) ) Potash Corp. of Saskatchewan, Inc. Expiration: January 2015, Exercise Price $30.00 ) ) Procter & Gamble Co. Expiration: January 2014, Exercise Price $55.00 ) ) QUALCOMM, Inc. Expiration: January 2014, Exercise Price $50.00 ) ) Schlumberger Ltd. Expiration: January 2014, Exercise Price $60.00 (9 ) ) Simon Property Group, Inc. Expiration: January 2014, Exercise Price $129.80 (1 ) ) Southern Co. Expiration: January 2014, Exercise Price $35.00 (6 ) ) SPDR S&P rust Expiration: January 2014, Exercise Price $118.00 ) ) Staples, Inc. Expiration: January 2014, Exercise Price $12.00 ) ) Texas Instruments, Inc. Expiration: January 2014, Exercise Price $25.00 (9 ) ) Twenty-First Century Fox, Inc. Expiration: January 2014, Exercise Price $20.00 ) ) Union Pacific Corp. Expiration: January 2014, Exercise Price $105.00 (2 ) ) United Parcel Service, Inc. Expiration: January 2014, Exercise Price $62.50 (6 ) ) The accompanying notes are an integral part of these financial statements. 35 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2013 (Unaudited) Contracts Value PUT OPTIONS (Continued) United Technologies Corp. Expiration: January 2014, Exercise Price $70.00 (6 ) $ ) UnitedHealth Group, Inc. Expiration: January 2014, Exercise Price $45.00 (7 ) ) US Bancorp Expiration: January 2014, Exercise Price $25.00 ) ) USG Corp. Expiration: January 2014, Exercise Price $20.00 (9 ) ) Weight Watchers International, Inc. Expiration: January 2015, Exercise Price $30.00 ) ) Wells Fargo & Co. Expiration: January 2014, Exercise Price $28.00 ) ) Zimmer Holdings, Inc. Expiration: January 2014, Exercise Price $75.00 (4 ) ) ) TOTAL OPTIONS WRITTEN (Premiums Received $926,937) $ ) The accompanying notes are an integral part of these financial statements. 36 AURORA HORIZONS FUND Consolidated Schedule of Open Futures Contracts August 31, 2013 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) SGX Japanese Government Bond Future (d) 8 $ Sep-13 $ Brent Futures (d) 23 Oct-13 CAC 40 10 Euro Future (d) 13 Sep-13 ) Cocoa Future (d) 2 Dec-13 German Stock Index Future (d) 6 Sep-13 ) Mini DJIA Future (d) 6 Sep-13 ) Euro STOXX 50 Future (d) 36 Sep-13 ) FTSE 100 Index Future (d) 3 Sep-13 ) Gas Oil Future (d) 1 Oct-13 Gasoline RBOB Future (d) 8 Oct-13 Hang Seng Index Future (d) 2 Sep-13 ) NASDAQ 100 E-Mini Future (d) 30 Sep-13 NY Harbor ULSD Future (d) 4 Oct-13 ) Russell 2000 Mini Index Future (d) 9 Sep-13 ) E-mini S&P 500 Future (d) 16 Sep-13 ) Soy Bean Future - No. 2 Yellow (d) 3 Nov-13 ) Soybean Meal Future (d) 12 Dec-13 Crude Oil Future (d) 4 Oct-13 TOTAL FUTURES CONTRACTS PURCHASED $ $ ) Three Month Euro Euribor Interest Rate Future (d) ) $ ) Dec-14 $ ) Three Month Sterling Interest Rate Future (d) ) ) Dec-14 ) 10 Year Commonwealth Treasury Bond Future (d) ) ) Sep-13 Coffee "C" Future (d) ) ) Dec-13 Corn Future - No. 2 Yellow (d) ) ) Dec-13 ) Cotton Future - No. 2 (d) (4 ) ) Dec-13 Euro - Bund Future (d) ) ) Sep-13 ) Gold 100 oz. Future (d) (3 ) ) Dec-13 ) Copper Future (d) (1 ) ) Dec-13 Primary Aluminum Future (d) (7 ) ) Dec-13 Long Gilt Future (d) ) ) Dec-13 ) Natural Gas Future (d) ) ) Oct-13 ) SGX Nikkei 225 Future (d) (3 ) ) Sep-13 Silver Future (d) (2 ) ) Dec-13 ) The accompanying notes are an integral part of these financial statements. 37 AURORA HORIZONS FUND Consolidated Schedule of Open Futures Contracts (Continued) August 31, 2013 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Sugar Future - No. 11 (d) ) $ ) Mar-14 $ Tokyo Price Index Future (d) (1 ) ) Sep-13 U.S. Treasury Long Bond Future (d) ) ) Dec-13 ) CBT Wheat Future (d) ) ) Dec-13 ) KCB Wheat Future (d) (5 ) ) Dec-13 ) 90 Day Euro Future (d) (3 ) ) Dec-14 81 OSE Nikkei 225 Future (1 ) ) Sep-13 E-mini S&P 500 Future ) ) Sep-13 E-mini S&P 500 Future ) ) Dec-13 Tokyo Price Index Future (1 ) ) Sep-13 TOTAL FUTURES CONTRACTS SOLD $ ) $ TOTAL NET FUTURES CONTRACTS $ ) $ (d) Contract held by Aurora Horizons Fund CFC Ltd. See Note 1 to the Consolidated Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 38 AURORA HORIZONS FUND Consolidated Schedule of Open Forward Currency Contracts August 31, 2013 (Unaudited) Purchase Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value at Unrealized Counterparty Notional Expiration to be Aug. 31, to be Aug. 31, Appreciation of contract Amount Date Received Delivered (Depreciation) Morgan Stanley & Co., Inc. (d) 9/20/13 AUD $ USD $ $ ) Morgan Stanley & Co., Inc. (d) 9/20/13 CAD USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 CHF USD U.S. Bank 9/18/13 DKK USD U.S. Bank 9/18/13 EUR USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 EUR USD ) U.S. Bank 9/18/13 GBP USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 GBP USD ) U.S. Bank 9/18/13 JPY USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 JPY USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 MXN USD ) Morgan Stanley & Co., Inc. (d) 9/20/13 NZD USD ) TOTAL PURCHASE CONTRACTS $ ) Sale Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value at Unrealized Counterparty Notional Expiration to be Aug. 31, to be Aug. 31, Appreciation of contract Amount Date Received Delivered (Depreciation) Morgan Stanley & Co., Inc. (d) 9/20/13 USD $ ) AUD $ ) $ U.S. Bank 11/25/13 USD ) AUD ) U.S. Bank 9/18/13 USD ) CAD ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) CAD ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) CHF ) ) U.S. Bank 11/25/13 USD ) CHF ) U.S. Bank 9/18/13 USD ) DKK ) U.S. Bank 9/18/13 USD ) EUR ) The accompanying notes are an integral part of these financial statements. 39 AURORA HORIZONS FUND Consolidated Schedule of Open Forward Currency Contracts (Continued) August 31, 2013 (Unaudited) Sale Contracts (Continued): U.S. $ U.S. $ Forward Currency Value at Currency Value at Unrealized Counterparty Notional Expiration to be Aug. 31, to be Aug. 31, Appreciation of contract Amount Date Received Delivered (Depreciation) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) EUR ) $ ) U.S. Bank 11/25/13 USD ) EUR ) U.S. Bank 9/18/13 USD ) GBP ) ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) GBP ) ) U.S. Bank 9/18/13 USD ) JPY ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) JPY ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) MXN ) U.S. Bank 11/25/13 USD ) NOK ) Morgan Stanley & Co., Inc. (d) 9/20/13 USD ) NZD ) TOTAL SALE CONTRACTS $ TOTAL NET FORWARD CONTRACTS $ ) (d) Security held by Aurora Horizons Fund CFC Ltd. See Note 1 to the Consolidated Notes to Financial Statements. Abbreviations: AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar The accompanying notes are an integral part of these financial statements. 40 AURORA HORIZONS FUND Consolidated Schedule of Total Return Swaps August 31, 2013 (Unaudited) Pay/ Receive Total Number Return on of Unrealized Reference Financing Notional Shares/ Appreciation/ Reference Entity (a) Entity Rate Value Units (Depreciation) Aozora Bank NPV Pay % $ $ ) BHP Billiton Ltd. Receive )% ) ) Caterpillar Inc. Receive )% ) ) Christian Dior Pay % Energy Select Sector SPDR Receive )% ) ) LVMH Moet Hennessy Receive )% ) ) ) Nippon Telegraph and Telephone Corp. Pay % NKSJ Holdings, Inc. NPV Pay % Sanofi Pay % ) Shire Plc Pay % Smiths Group Pay % Sony Corp. Pay % ) SPDR S&P Oil & Gas Series Trust Receive )% ) ) ) STOXX Europe 600 Index Receive )% ) ) ) Vodafone Group Plc Pay % TOTAL NET TOTAL RETURN SWAPS $ Consolidated Schedule of Credit Default Swaps August 31, 2013 (Unaudited) Interest Rate Unrealized Expiration Received Notional Premium Appreciation/ Reference Entity (b) Date (Paid) Amount Paid (Depreciation) Buy Protection J.C. Penney Company, Inc. 6/20/16 )% $ $ 6.375%, 10/15/2036 Thyssenkrupp AG 9/20/18 )% ) 4.375, 3/18/2015 TOTAL BUY PROTECTION $ $ $ Sell Protection iStar Financial, Inc. 9/20/18 % $ ) $ $ 5.875% 3/15/2016 TOTAL SELL PROTECTION $ ) $ $ (a) Morgan Stanley is the counterparty for these open total return swaps. (b) Morgan Stanley is the counterparty for these open credit default swaps. The accompanying notes are an integral part of these financial statements. 41 AURORA HORIZONS FUND Consolidated Statement of Assets and Liabilities August 31, 2013 (Unaudited) ASSETS Investments, at value (cost $141,363,382) $ Foreign Currency, at value (cost $631,874) Receivables: Premiums paid on swap contracts Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Investments sold Swap dividend and interest receivable Fund shares sold Dividends and interest Deposits at brokers for derivative instruments and variation margin Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $926,937) Short securities, at value (proceeds $13,627,690) Payables: Investments purchased To affiliates To distributor 27 To adviser Payable to custodian Dividends and interest on short positions Swap dividend and interest payable Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options NET ASSETS $ The accompanying notes are an integral part of these financial statements. 42 AURORA HORIZONS FUND Consolidated Statement of Assets and Liabilities (Continued) August 31, 2013 (Unaudited) Class A Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share(3) $ Class Y Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within eighteen months of purchase. Reflects a maximum sales charge of 5.25%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 43 AURORA HORIZONS FUND Consolidated Statement of Operations For the Period Ended August 31, 2013(1) (Unaudited) INVESTMENT INCOME Dividend income(2) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration and accounting fees Interest expenses Dividend expense Custody fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Chief Compliance Officer fees Legal fees Reports to shareholders Trustees’ fees and related expenses Distribution fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) The Fund commenced operations on March 27, 2013. Net of $14,598 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 44 AURORA HORIZONS FUND Consolidated Statement of Changes in Net Assets Period Ended August 31, 2013(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward contracts ) Securities sold short ) Foreign currency translation Purchased options ) Written options Net decrease in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 45 AURORA HORIZONS FUND Consolidated Financial Highlights – Class A Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain/(loss) on investments(3) Total from investment operations ) Net Asset Value, End of Period $ Total return(4)(5) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets(6) % Ratio of expenses to average net assets excluding dividends and interest expense on short positions(6) % Ratio of net investment loss to average net assets(6)(7) )% Portfolio turnover rate(5)(8) % The Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Realized and unrealized gain/(loss) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share during the period. It does not agree to the aggregate gains/(losses) in the Consolidated Statement of Operations due to fluctuations in share transactions during the period. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Based on net asset value, which does not reflect the sales charge. Not annualized. Annualized. The net investment loss ratio includes dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 46 AURORA HORIZONS FUND Consolidated Financial Highlights – Class C Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain/(loss) on investments(3) Total from investment operations ) Net Asset Value, End of Period $ Total return(4)(5) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets(6) % Ratio of expenses to average net assets excluding dividends and interest expense on short positions(6) % Ratio of net investment loss to average net assets(6)(7) )% Portfolio turnover rate(5)(8) % The Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Realized and unrealized gain/(loss) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share during the period. It does not agree to the aggregate gains/(losses) in the Consolidated Statement of Operations due to fluctuations in share transactions during the period. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Based on net asset value, which does not reflect the sales charge. Not annualized. Annualized. The net investment loss ratio includes dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 47 AURORA HORIZONS FUND Consolidated Financial Highlights – Class Y Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain/(loss) on investments(3) Total from investment operations ) Net Asset Value, End of Period $ Total return(4)(5) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets(6) % Ratio of expenses to average net assets excluding dividends and interest expense on short positions(6) % Ratio of net investment loss to average net assets(6)(7) )% Portfolio turnover rate(5)(8) % The Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Realized and unrealized gain/(loss) per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share during the period. It does not agree to the aggregate gains/(losses) in the Consolidated Statement of Operations due to fluctuations in share transactions during the period. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratio includes dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 48 AURORA HORIZONS FUND Consolidated Notes to Financial Statements August 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Aurora Horizons Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Trust has designated three classes of Fund shares: Class A, Class C and Class Y.The three classes differ principally in their respective distribution expense arrangements as well as their respective sales fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectus.Class A shares are subject to a contingent deferred sales charge for purchases made at the $1,000,000 breakpoint that are redeemed within eighteen months of purchase.Class C shares are subject to a contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectus.The contingent deferred sales charge is 1.00% of the lesser of the original purchase price or the value of shares being redeemed.Class Y shares are no-load shares.The Fund became effective and commenced operations on March 27, 2013.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Aurora Investment Management L.L.C. (the “Adviser”), the Fund’s investment adviser. The financial statements include the accounts of Aurora Horizons Fund CFC Ltd. (the “Subsidiary”), a wholly-owned and controlled subsidiary of the Aurora Horizons Fund.All intercompany accounts and transactions have been eliminated in consolidation.The Aurora Horizons Fund may invest up to 25% of its total assets in its Subsidiary.The Subsidiary acts as an investment vehicle in order to invest in commodity-linked derivative instruments consistent with the Aurora Horizon Fund’s investment objectives and policies.As of August 31, 2013 the Subsidiary’s net assets were $9,766,770, which represented 7% of the Aurora Horizons Fund’s net assets. The Subsidiary is an exempted Cayman Island investment company and as such is not subject to Cayman Islands taxes at present time.For U.S. income tax purposes, the Subsidiary is a Controlled Foreign Corporation (“CFC”) not subject to U.S. income taxes.As a wholly-owned CFC, however, the Subsidiary’s net income and capital gains will be included each year in the Aurora Horizons Fund’s investment company taxable income. 49 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the consolidated financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange, including options and futures contracts, is valued at its last sale price on that exchange on the date as of which assets are valued.Swap agreements, such as credit default swaps, interest rate swaps and currency swaps, are priced by an approved independent pricing service.Debt securities are valued at the mean between the bid and ask prices provided by an approved independent pricing service.Forward currency contracts are valued at the mean between the bid and asked prices.Commodities futures contracts and options thereon traded on a commodities exchange or board of trade are valued at the last sale price at the close of trading.When the security is listed on more than one exchange, the Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and ask prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Funds’ Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the 50 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) fair value and generally will be classified as Level 2.Fixed income securities including asset backed securities, corporate bonds, municipal bonds, US Treasury Bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities which have a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker-dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities.Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines that the price of a swap calculated in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. 51 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August, 2013: Level 1 Level 2 Level 3(2) Total Assets Asset Backed Securities(1) $
